Citation Nr: 0727026	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable initial evaluation from July 
14, 2003 to March 22, 2006 for residuals of asbestosis.

2.  Entitlement to an evaluation in excess of 10 percent from 
March 23, 2006 for residuals of asbestosis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and July 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The February 2006 rating 
decision granted service connection for residuals of 
asbestosis and assigned a noncompensable evaluation effective 
July 14, 2003, the date of the veteran's claim.  The July 
2006 rating decision assigned a 10 percent disability 
evaluation effective March 23, 2006, the date of a private 
pulmonary function analysis.

Pursuant to 38 C.F.R. § 20.900(c) (2006), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.


FINDINGS OF FACT

1.  A Forced Vital Capacity (FVC) of 75 to 80 percent 
predicted, or; a Diffusion Capacity of the Lungs for Carbon 
Monoxide by Single Breadth Method (DLCO (SB)) of 66 to 80 
percent predicted are not shown for the period July 14, 2003 
to March 22, 2006.

2.  A Forced Vital Capacity (FVC) of 65 to 74 percent 
predicted, or; a Diffusion Capacity of the Lungs for Carbon 
Monoxide by Single Breadth Method (DLCO (SB)) of 56 to 65 
percent predicted are not shown from March 23, 2006.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the period 
July 14, 2003 to March 22, 2006 for residuals of asbestosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 
4.97, Diagnostic Code 6833 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
from March 23, 2006 for residuals of asbestosis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.97, Diagnostic Code 6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2003 and 
December 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In July and December 2006, the RO 
provided notice of the type of evidence necessary to 
establish effective dates for the disabilities on appeal.  
The claim was thereafter readjudicated in the January and 
March 2007 supplemental statements of the case.  

Although the veteran submitted VA medical evidence subsequent 
to the July 2006 statement of the case, he is not prejudiced 
by proceeding with the merits of the case because the medical 
evidence submitted consists of medications the veteran takes 
which are not pertinent to whether the veteran warrants an 
increase in his disability evaluation.  There was no evidence 
submitted that the veteran requires outpatient oxygen 
therapy.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The RO afforded the 
veteran a hearing in February 2006, has obtained private 
medical records, scheduled a VA examination, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

A March 2003 radiology report from Tricat Radiology indicated 
x-rays of the chest were taken.  The impression noted hazy 
right lower lobe, rule out chronic lung changes versus lung 
changes with superimposed acute pneumonitis; blunted right 
costophrenic angle suggesting pleural thickening, rule out 
pleural effusion; atelectasis or fibrosis of the right lower 
lobe; and hyperinflated lungs suggesting emphysematous 
changes.  The clinical history noted emphysema.  

At a September 2003 VA examination, the breath sounds were 
decreased throughout the lung field.  There were no rales or 
rhonchi heard.  X-rays of the chest showed a 3 centimeter 
opacity overlying the right posterior ninth rib.  Possibly of 
parenchymal lesion such as neoplasm could not be excluded.  A 
CT scan noted emphysema with no evidence of active disease in 
the lungs; right posterior pleural calcification which 
correlated with the density seen on the chest x-ray.

Pulmonary function tests showed FVC of 99.8 percent.

At his February 2006 RO hearing, the veteran testified he was 
exposed to asbestos while on board the USS Albany during a 
training cruise in June and July of 1949.  He was unaware of 
any other asbestos exposure during his lifetime.  He stated 
that he had breathing problems and was first diagnosed with 
asbestosis in 1990 or 1993.  He indicated that he did smoke 
and also had a diagnosis of emphysema.  The veteran testified 
that he was unaware of any specific treatment he was 
receiving for his asbestosis and had used inhalers in the 
past but not now.  The veteran also stated that he continued 
to smoke.

A pulmonary function analysis conducted by Edward G. Lee, 
M.D., dated March 2006 showed moderate obstructive lung 
defect.  The tests showed a DLCO of 73 percent predicted.  
FVC was noted as 118 percent predicted; however, the examiner 
noted poor test performance was indicated by volume 
extrapolation/FVC.

At a June 2006 VA examination, numerous medications were 
noted to include Combivent inhaler and prednisone.  It as 
noted that the veteran had quit smoking cigarettes four 
months ago.  Prior to that he smoked one to two packs per day 
for 30-35 years.  The veteran reported he could only walk two 
to three blocks on level ground before he had to stop and 
rest to catch his breath.  He noted this had been the case 
since 1990.  He stated his dyspnea on exertion had been 
getting progressively worse over the years.  He was not on 
oxygen.  The veteran reported that five weeks prior he called 
911 for acute shortness of breath and was taken to the 
hospital where he was prescribed nebulizers and steroids.  He 
was diagnosed with bronchitis and a touch of pneumonia.  He 
has had no other episodes of pneumonia.  He complained of 
cough productive of thick white sputum.  He denied 
hemoptysis, fever, chills, or weight loss.  It was noted he 
had a history of emphysema as well.  

The examination of the lungs showed decreased breath sounds 
at the bases otherwise clear with no wheezes, rales, or 
rhonchi.  There was no dullness to percussion.  Chest x-ray 
showed a linear scarring with known posterior pleural 
calcification in the right mid thorax.  There were no acute 
abnormalities and no interval change.  

Pulmonary function testing showed FEV1 of 82.9 percent and 
FVC of 109.4 percent.  Spirometry was noted as normal and no 
bronchodilator response was noted.  

In June 2006, the VA examiner rendered an opinion.  The 
examiner reviewed the examination conducted by Dr. Lee in 
March 2006 and the VA examination conducted in June 2006.  He 
opined that the veteran's chronic obstructive pulmonary 
disease (COPD) was less likely as not secondary to his 
service connected asbestosis or related to asbestos exposure 
during the military service.  He noted that asbestosis did 
not cause COPD.  The examiner indicated the veteran had a 
history of tobacco usage which caused COPD.

Criteria and analysis

In this case, the Board is not concerned with service 
connection, as that has already been established. Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's bronchitis has been rated under Diagnostic 
Codes 6833.  A zero percent (noncompensable) rating is to be 
assigned when the requirements for a compensable rating under 
the applicable code are not met.  38 C.F.R. 4.31.
Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis for Forced 
Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

For the period July 14, 2003 to March 22, 2006:

The relevant evidence during this time period consists of a 
March 2003 chest x-ray from Tricat Radiology and a September 
2003 VA examination.  The VA examination showed breath sounds 
were decreased throughout the lung field.  There were no 
rales or rhonchi heard.  X-rays of the chest showed a 3 
centimeter opacity overlying the right posterior ninth rib.  
The possibility of a parenchymal lesion, such as a neoplasm, 
could not be excluded.  A CT scan noted emphysema with no 
evidence of active disease in the lungs; right posterior 
pleural calcification which correlated with the density seen 
on the chest x-ray.  Pulmonary function tests showed FVC of 
99.8 percent.  

As the criteria for a compensable rating under Diagnostic 
Code 6833 have not been demonstrated, the preponderance of 
the evidence is against the claim, and the benefit-of-the- 
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

From March 23, 2006:

The evidence for this period consists of a private pulmonary 
function test conducted by Dr. Lee, which was the basis for 
the veteran's disability evaluation being increased to 10 
percent disabling, and a June 2006 VA examination.  The Board 
concludes that the veteran does not experience a FVC of 65 to 
74 percent predicted to warrant the higher 30 percent 
evaluation.  Further, the veteran's DLCO (SB) of 73 percent 
predicted also does not meet the criteria for an evaluation 
greater than 10 percent.  For a disability evaluation of 30 
percent, a DLCO (SB) of 56 to 65 percent predicted would be 
required.

Considering all evidence of record, the veteran's pulmonary 
function tests do not provide results that warrant an 
evaluation higher than 10 percent from March 23, 2006.  The 
preponderance of the evidence is against the grant of a 
higher rating for the veteran's service connected residuals 
of asbestosis.  Therefore, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Consideration has also been given to providing the veteran a 
higher rating for his service-connected asbestosis on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2006).  
The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  



ORDER

Entitlement to an initial compensable evaluation from July 
14, 2003 to March 22, 2006 for residuals of asbestosis is 
denied.

Entitlement to an evaluation in excess of 10 percent from 
March 23, 2006 for residuals of asbestosis is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


